Citation Nr: 0213274	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-16 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum claimed as residuals of a broken nose.

2.  Entitlement to service connection for a disability of the 
temporomandibular joint (TMJ). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 1975 to May 1981.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from rating action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, TX.

Service connection is in effect for lumbosacral strain, with 
a current 40 percent rating; hemorrhoids, with a current 10 
percent rating; and duodenal ulcer, with a current 10 percent 
rating.  Action was taken by the RO during the course of the 
current appeal to increase all of these ratings to their 
current status, as shown. However, these and certain other 
issues of service connection other than identified on the 
front page of this decision, are not part of the current 
appeal. 


FINDINGS OF FACT

1.  Credible evidence does not sustain that the veteran broke 
his nose in service or that he now has chronic residuals of a 
broken nose, including a deviated septum, of service origin.

2.  Any TMJ complaints in service have not been shown to have 
a sustainable nexus to any current chronic residual TMJ 
disability.



CONCLUSIONS OF LAW

1.  Neither chronic residuals of a deviated nasal septum nor 
a broken nose was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).

2.  A chronic disability of the temporomandibular joint (TMJ) 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  

The veteran has been afforded recent disability evaluation 
examinations by a private dental expert and VA to assess the 
nature of his disabilities.  With regard to the adequacy of 
the examinations, the Board notes that the examination 
reports reflect that the examiners recorded the past medical 
history, noted the veteran's current complaints, conducted 
examinations, and offered appropriate assessments and 
diagnoses with annotated rationale.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided). 

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) (2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under The United States Court of 
Appeals for Veterans Claim's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  Factual Background

Service medical records show that in September 1974, the 
veteran complained of a month of crepitus in his 
temporomandibular joint (TMJ).  He denied having had any 
trauma to that area or any recent dental work.  He had been 
seen in the emergency room and they had told him to use 
certain exercises.  On examination, there was no palpable 
anomaly in the TMJ.  There was audible crepitus whenever the 
veteran opened and closed his mouth.  [It was also noted that 
he had fallen and injured his hip and examination showed no 
visible contusions or abrasions and full range of motion with 
only subjective tenderness anterolaterally].  The diagnostic 
impression was crepitus of the left TMJ and blunt trauma to 
the left hip.  It was recommended that he have an evaluation 
of the jaw by an oral surgeon and take Tylenol for 
(presumably hip) pain.  

A follow-up in dental clinic records the following day shows 
an evaluation for possible TMJ.  It was suggested that a 
lower bridge might be replaced.  

On a dental appointment in early October 1980, it was noted 
that there was a problem with tooth #15 which was polished 
and TMJ was to be evaluated.  In the same month, he underwent 
an uneventful preventative examination.  In March 1980, tooth 
#20 was prepared with 3/4 crown bridge; an acrylic temporary 
bridge was recommended with temporary bond.  In December, a 
bridge at teeth ## 29-31 was introduced and a bridge was 
installed in January 1981 without incident.  Further dental 
clinic visits show that an all gold bridge replaced a 
temporary bridge (teeth ## 29-32) in July 1983. 

With regard to his alleged broken nose, service medical 
records show that in November 1978, the veteran was seen 
after having been playing basketball when he "caught an elbow 
in the right orbit".  He said that he "felt crepitus and 
notices that when he holds his nose and blows, air enters the 
skin under his right eye".  On examination, there was 
ecchymosis under the right eye and some crepitus felt on 
palpation.  There was full ocular range of motion including 
on upward gaze.  The examiner suspected a zygomatic arch 
fracture with maxillary sinus fracture.  Ice was to be used 
that evening, prescriptions were given for Ascodeen and 
Ampicillin, and he was to have an ENT consult the following 
day.  The following day, X-rays were negative for a zygomatic 
arch fracture and examination showed an essentially negative 
right eye.  There was a specific finding of no diplopia or 
facial numbness; he had light swelling of the right lower 
eyelid.

No further references are shown in service records to either 
TMJ problems.  There is no inservice evidence of a nasal 
fracture.

After service and until 1999, including on comprehensive VA 
examinations in 1984, 1985, 1988, and 1990, and numerous 
outpatient visits and evaluations over these years, as well 
as in correspondence from the veteran on many other issues, 
there is no reference or complaint to either TMJ problems or 
a nasal fracture or deviated septum.  

Because of periodic complaints of cough or stuffed nose, 
various tests were undertaken including examination of his 
nose, and at no time was there a clinical finding in numerous 
VA examinations and outpatient visits of a deviated septum or 
residuals of a broken nose including of purported service 
origin.

In a VA Form 21-4138, filed by the veteran in March 1999, in 
pertinent part, he claimed service connection for a broken 
nose, deviated (nasal) septum, and dental problems and TMJ, 
which he alleged were the result of a sports injury in 
service.  He mentioned only inservice rather than post-
service records with regard to these alleged disabilities.

The veteran's Notice of Disagreement (NOD) to the RO's rating 
denial of December 1999 was filed on a VA Form 21-4138 in May 
2000 on the limited issues of service connection for a broken 
nose (deviated septum) and TMJ (with limited motion of jaw).  
The veteran attached copies of two entries from his service 
records, (original and more complete copies from which are 
quoted above), in which both disabilities are referenced.  He 
made no mention of post-service disability in either area.

A VA outpatient report from May 2000 relating primarily to 
other problems, notes a history of his jaw locking open for 
years; this was worse with yawning.  

On another VA clinical notation in May 2002, when the primary 
diagnosis was probable atypical pneumonia, it was reported 
that the veteran was felt to have a chronic TMJ syndrome.  He 
had been seen at the pain clinic for his TMJ on 10 occasions 
without much improvement.

A statement was received in June 2001 from JEM, D.D.S., who 
had examined the veteran in his office with complaints and 
signs of significant TMJ dysfunction.  On opening his mouth, 
the veteran had popping with accompanying pain and had 
reported instances of the mandible locking upon opening.  A 
possible disk displacement in the TMJ was suggested.

A special VA dental evaluation was undertaken in September 
2001.  Historically, the veteran reported having had trauma 
to his face resulting in loss of consciousness when hit by an 
elbow while playing basketball in 1974-5.  He subsequently 
began having pain in his cheeks. He said that the military 
dentist put in bridges to help the condition, but he said his 
pain continued to get worse after this treatment.  

In the past year (2000-1), he had received care and had 
learned massage and exercise techniques but had not had any 
splint therapy.  He said he had headaches in the left 
supraorbital area about once a week which improved after 
everything would go back to position in his jaw.  He took 
Tylenol.  The examiner noted that the claims folder cited the 
inservice incident but that there had been no loss of 
consciousness.

On examination, the veteran had subjective complaints that 
his jaw locked up on him, and that this would result in a 
sharp pain shooting through his ears resulting in a headache.  
He said that this happened all of the time.  Objective 
findings included missing teeth ## 1, 3, 14, 16, 17, 19, 30 
and 32 on the right.  Temporary crowns were shown on teeth ## 
18 and 20. The maximum incisal opening was 25 mm. without 
deviation of the midline but a large diastema was present, 
protrusive excursion at about 4.2 mm., overjet of 3 mm., and 
overbite of 2.5-3.5 mm., because of the differing lengths of 
the central incisors.  Right lateral excursion was 5 mm., and 
left lateral excursion was 8 mm.  Occlusion was Class I 
bilaterally in the cuspis area since the first molars were 
missing.  There was a small right deviation at the opening 
and beginning of closing movements.  There was a prominent 
joint sound in the left TMJ with pain on opening.  No sound 
was detected in the right TMJ.  Palpation elicited tenderness 
in the right and left external pterygoid muscles and the left 
masseter muscle.

The effect of the disability on the veteran's daily life was 
described as the jaw locking up anytime during the day or 
night while talking, sleeping or eating.  He would return the 
jaw to position by a combination of manual manipulation and 
jaw movements.  Ancillary problems as a result of a dental 
condition were noted with regard to his work because he had 
to talk on the phone.  He also could not chew meats and had 
altered his diet to softer foods.  X-rays showed 
pneumatization of the sinus.

In addition, the examiner noted chronic apical periodontitis, 
tooth # 31 with possible root fracture secondary to dental 
caries.  He specifically concluded that the TMJ's appeared 
within normal limits.  There was completed root canal therapy 
to tooth # 9.  Final diagnosis was chronic apical 
periodontitis, tooth # 31 and TM(J) disorder (D) by history.

Outpatient treatment records were received, including copies 
of some already of record, showing periodic respiratory 
complaints and sinus problems; no nasal fracture or deviated 
septum as a result were noted therein.


IV.  Analysis

With regard to the issue of residuals of a nasal fracture to 
include deviated nasal septum, the Board notes that in 
service, on a single occasion after playing basketball, the 
veteran was seen for complaints that someone's elbow had 
poked his eye.  This incident is corroborated by service 
clinical records.  The veteran did not then claim, nor was 
there any inservice clinical reference at that time or any 
other to a nasal fracture.  In the many years after service 
to present, there has not been evidence of a broken nose 
associable to service, nor of residuals of a deviated nasal 
septum otherwise attributable thereto.  

Absent competent evidence of current residuals of a nasal 
fracture or deviated septum of service origin, service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Although the veteran has asserted that he has residuals of a 
broken nose of service origin, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In service, the veteran complained of TMJ discomfort.  
However, after dental review, there was no further indication 
of continued problems.  After service, there was a lapse of 
some 20 years before the veteran made mention of any TMJ 
problems and alleged that they were related to service.  The 
fact that he now gives  a history of TMJ complaints is not 
dispositive of a sustainable nexus between any inservice 
complaints and recent problems absent credible medical 
evidence or opinion in that regard.

Thus, based upon the Board's review of the evidence, there is 
no competent evidence of a current TMJ disability of service 
origin, and service connection must be denied.  See Brammer, 
3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

Although the veteran has asserted that he has a TMJ disorder 
and complains of crepitus, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.

The preponderance of the evidence is against the claim, and 
entitlement to service connection for residuals of a broken 
nose to include a deviated nasal septum, and a chronic TMJ 
disorder, is denied.  Gilbert. op. cit. 


ORDER


Service connection for residuals of a deviated nasal septum 
claimed as residuals of a broken nose, and TMJ is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

